DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16 - 23 in the reply filed on May 24, 2022 is acknowledged.
Claims 16 – 23 are allowable. The restriction requirement between Groups I - IV , as set forth in the Office action mailed on April 4, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 4, 2022 is partially withdrawn.  Claim 24 , directed to cycloaliphatic diester of formulas (Ia) and (Ib) no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 25 - 30, directed to the inventions of Groups III and IV remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 16 – 24 are under Examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by OH et al. (WO 2015012619) (see EP 3026074 for English translation).
OH discloses a Formula 2 and 3 Formula 3 on page 7.
Applicant is reminded that claim 24 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, as stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product is known from Hatakeyama.  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 102
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by OH et al. (WO 2016117872) (see EP 3248999 for English translation).
OH discloses a Formula 2 and 3 Formula 3 on page 5.
Applicant is reminded that claim 24 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  See paragraph 9 for further discussion regarding the position of the PTO with respect to Product- by-Process claims.
Claim Rejections - 35 USC § 102
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (US 2011/0018162).
Hatakeyama discloses a t-butyl decahydronaphthalene-2,6-dicaorboxylate.  (pp. 17, right col. [0103]).
Applicant is reminded that claim 24 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  See paragraph 9 for further discussion regarding the position of the PTO with respect to Product- by-Process claims.
Claim Rejections - 35 USC § 102
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Debruin (US 2002/0137877).
Debruin discloses dimethyl cyclohexane-1,4 dicarboxylate and dimethyl decalin-2,6 dicarboxylate.  (pp. 13, top left col. [0257]).
Applicant is reminded that claim 24 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  See paragraph 9 for further discussion regarding the position of the PTO with respect to Product- by-Process claims.
Claim Rejections - 35 USC § 102
Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yanagida et al. (US 7,781,540).
Yanagida discloses dimethyl cyclohexane dicarboxylate, diethyl cyclohexane dicarboxylate, diphenyl cyclohexane dicarboxylate, di methyl decalin dicarboxylate, diethyl decalin dicarboxylate and diphenyl decalin dicarboxylate.  (col. 10, ln 5 to col. 11, ln 1).
Applicant is reminded that claim 24 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  See paragraph 9 for further discussion regarding the position of the PTO with respect to Product- by-Process claims.
Allowable Subject Matter
Claims16 – 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the method of producing a cycloaliphatic diester of formulas (Ia) or (Ib); wherein a mixtures of the diesters of formula (Ia) or (Ib) are produced in reacting step (i), and then the produced mixture of cycloaliphatic diesters of formulas (Ia) or (Ib) are (ii) separated from the mixture of reaction step (i) by means of distillation at a temperature of 180°C to 280°C.
 WO 02/10111 (General Electric Co. (GE)) is the closes prior art. Examples 3 – 5 disclose a method of producing cycloaliphatic diesters of formula (Ia) and (Ib).  However, in the process of GE the products are separated by a crystallization process the involves cooling the reaction mixture to 80°C, adding methanol, then cooling overnight to 5°C.  The obtained crystals were isolated by vacuum filtration.  GE’s separation process by crystallization differs from the distillation process of the instantly claimed invention where distillation at specific a temperature ranging from 180°C to 280°C is used.  Also, the instantly claimed process did not require the use of a solvent. Further, the benefit of separation via distillation was unexpected in light of the fact that cycloaliphatic diacids have a tendency toward instability, that is promoted by a higher temperature.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 3,453,341 (Bushick); U.S. 2011/0223525 (Sacripante et al.) and U.S. 2019/0071532 (Strand et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622